Title: To James Madison from John R. Triplett, 26 May 1821
From: Triplett, John R.
To: Madison, James


                
                    Dear Sir
                    Norfolk 26 May. 1821.
                
                I received a few days Since the enclosed Invoice, from Messrs. Maury & Latham, and have since recd. the Salt & forwarded the Same to Messrs. Mackay & Campbell of Fredericksburg. I also sent to them the acct of charges duty &c. paid on it here. I shall feel great pleasure at all times, if by being located here, I can be made serviceable to you, and hope you will, whenever your convenience can be promoted by it, put my services in requisition.
                Mr Stone & family are here & well. Very Respectfully I am Yr. Obt St.
                
                    John R. Triplett
                
            